Appeal from an order of the Family Court, Chautauqua County (James H. Dillon, J.), entered December 5, 2005 in a proceeding pursuant to Family Court Act article 3. The order, among other things, adjudged that respondent is a juvenile delinquent and placed respondent in the custody of the New York State Office of Children and Family Services for a period of 12 months.
*1127It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs as moot (see Matter of Alex N., 255 AD2d 626, 627 [1998]). Present—Martoche, J.E, Smith, Centra, Lunn and Fahey, JJ.